The defendant, age thirty-four, was found guilty, after a jury trial, on the charge of theft of a motor vehicle and, after pleading guilty to being a second offender, was sentenced to the state prison for not less than seven nor more than fourteen years. The penalty provided under these circumstances is imprisonment for not more than thirty years.
On April 8, 1961, the defendant stole a 1956 Chevrolet owned by one Richard Murphy from a parking lot in Brookfield and, after operating the car for about forty-five miles, became involved in an accident in the town of Canaan, resulting in his arrest. His long criminal record, which commenced with breaking and entering in Adams, Massachusetts, in 1944, includes at least four convictions of taking a motor vehicle without permission, numerous serious motor vehicle violations, one of attempted burglary in New York state, and one of robbery with violence in Connecticut. As pointed out at the time of sentencing, he could have been charged with being a habitual offender, rather than a second offender, because of time served in state prison in New York as well as in Connecticut.
   Considering the facts of the case and more especially this defendant's record of prior convictions, the sentence imposed is fair and just and must stand.
COVELLO, HEALEY and MacDONALD, Js., participated in this decision.